Citation Nr: 0942979	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-28 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative disc disease (DDD) and herniated nucleus 
pulposus (HPN) at L5-S1 in excess of 20 percent prior to 
October 18, 1997 and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1971, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
lumbosacral strain with DDD and HPN at L5-S1, and assigned a 
20 percent evaluation, effective June 29, 1995, and a 40 
percent evaluation, effective October 18, 1997.  

In September 2009, the Veteran testified before the 
undersigned Veterans Law Judge via video conference.  A copy 
of the hearing transcript is of record and has been reviewed.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased evaluation for his service-
connected lumbosacral strain with DDD and HPN at L5-
S1disability.  Based on review of the record, the Board finds 
that further development is necessary.  

Review of the record reveals that the Veteran last underwent 
a VA examination of the spine in February 2006, and the 
record contains subsequent statements from the Veteran to the 
effect that his lumbar spine disability has worsened.  See 
September 2005 "Appeal to Board," VA Form 9 (Substantive 
Appeal).  Thus, the Board finds that a more contemporaneous 
VA examination is needed in order to assess the current 
severity of the Veteran's service-connected lumbar spine 
disability.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the Veteran's claim.  38 
C.F.R. § 4.2 (2009).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2009).

During the pendency of this appeal, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  The Board notes that the 
Veteran has a separate claim pending for TDIU (see July 2007 
Rating Decision; September 2007 Notice of Disagreement); 
however, since entitlement to a TDIU has not yet been granted 
by the RO, the Court is clear that in an increased rating 
claim, TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability when such claim is 
raised by the record.  See id.  As such, the Rice case must 
be considered in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
spine examination to determine the 
current nature and extent of his service-
connected lumbar spine disability.  The 
claims folder should be reviewed by the 
examiner prior to the examination.  All 
tests and studies, including x-ray 
studies, deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

The examiner is specifically requested to 
describe applicable ranges of lumbar 
spine motion (flexion, extension and 
rotation) in terms of degrees.  
The examiner should indicate (a) whether 
there is unfavorable ankylosis of the 
entire spine or the thoracolumbar spine 
(38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the 
Spine), and (b) whether there is 
intervertebral disc syndrome (IDS), and 
if so, if there are incapacitating 
episodes having a total duration of at 
least six weeks during the last 12 months 
(38 C.F.R. § 4.71a, Formula for Rating 
IDS Based on Incapacitating Episodes).   

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality and the extent the 
Veteran's service-connected lumbar spine 
disability affects his ability to work. 

The claims folder, a copy of this 
REMAND, and a copy of the general 
rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the 
examiner prior to the examinations.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.   

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim of 
entitlement to an increased evaluation 
for lumbosacral strain with degenerative 
disc disease and herniated nucleus 
pulposus at L5-S1 in excess of 20 percent 
prior to October 18, 1997 and in excess 
of 40 percent thereafter.  All applicable 
laws and regulations should be 
considered, including consideration of 
Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655, failure 
to cooperate by not attending the requested VA examinations 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


